                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

  TITUS JONES, et al.,                         )
                                               )
                    Plaintiffs,                )
                                               )
         v.                                    )   CIVIL ACTION NO. 5:18-cv-32-MTT
                                               )
                                               )
  LAKE WILDWOOD ASSOCIATION,                   )
  INC.,                                        )
                                               )
                    Defendant.                 )
                                               )


                                         ORDER

       Plaintiffs Titus and Sueanna Jones move to join Macon-Bibb County as a

defendant pursuant to Rule 19 of the Federal Rules of Civil Procedure and for leave to

file an amended complaint adding claims against Macon-Bibb. For the following

reasons, that motion (Doc. 24) is DENIED.

                                    I. BACKGROUND

       The Plaintiffs brought suit against Defendant Lake Wildwood Association, Inc.

alleging that Lake Wildwood had barred them from their home. Doc. 1. They now seek

leave to file a proposed amended complaint alleging the following facts concerning

Macon-Bibb: (i) someone in the Code Enforcement Office created and distributed a flyer

containing a picture of the Plaintiffs’ home, (ii) the Code Enforcement Office falsely

represented to Lake Wildwood that the Plaintiffs’ property was condemned, (iii) Macon-

Bibb failed to give the Plaintiffs adequate notice of legal action concerning their home,

and (iv) Macon-Bibb wrongly placed a stop-work order on their home, despite the
Plaintiffs having properly sought a permit. Doc. 31-1 at 4-7. The Court has entered

several orders informing the Plaintiffs of deficiencies in their proposed amended

complaints. Docs. 26; 28; 30. The Court observed that the Plaintiffs’ first proposed

amended complaint “d[id] not state the legal basis of the claims against the County” or

include “specific legal grounds for their suit” and gave them ten days to file a recast

proposed amended complaint. Doc. 28 at 2. The Plaintiffs then filed a recast proposed

amended complaint. Doc. 29-1. That recast proposed amended complaint added a

section labeled “claims for relief,” which quoted the Fourteenth Amendment’s Due

Process Clause and clarified that a proposed takings claim against Macon-Bibb was

“[s]imilar[]” to the claim in Palazzolo v. Rhode Island, 533 U.S. 606 (2001). However,

that complaint also included a “parties” section, which purported to add a number of

Macon-Bibb employees whom the Plaintiffs had not moved to join. Doc. 29-1 at 6-8.

Accordingly, the Court requested a new proposed recast amended complaint. Doc. 30

at 2. The Plaintiffs then filed their second proposed recast amended complaint (Doc.

31-1), which deleted the “parties” section and added more detail concerning the flyer, as

well as conclusory allegations that Macon-Bibb worked in concert with Lake Wildwood

Association to bar the Plaintiffs from their home.

                                     II. DISCUSSION

       Before addressing the propriety of the proposed amendment under Rules 15 and

19, the Court must first determine whether the Plaintiffs’ motion is untimely under the

controlling scheduling Order issued in this case. See Sosa v. Airprint Sys., Inc., 133

F.3d 1417, 1419 (11th Cir. 1998) (noting that when a motion to amend was filed after

the scheduling order’s deadline, the movant must first demonstrate good cause under




                                                 2
Rule 16(b) before the court considers whether the amendment is proper under Rule

15(a)) (citations omitted); Ne. Drilling, Inc. v. Inner Space Servs., Inc., 243 F.3d 25, 36

(1st Cir. 2001) (Rule 16(b) applies to Rule 19(a) joinder). “District courts are required to

enter a scheduling order that limits the time to join other parties and to amend the

pleadings. Such orders control the subsequent course of the action unless modified by

a subsequent order and may be modified only upon a showing of good cause. This

good cause standard precludes modification unless the schedule cannot be met despite

the diligence of the party seeking the extension.” Sosa, 133 F.3d at 1418 (quotation

marks, alteration marks, and citations omitted) (citing Fed. R. Civ. P. 16). “If a party

was not diligent as to the matter that is the subject of the motion to amend, the good

cause inquiry should end.” Clean Harbors Envtl. Servs., Inc. v. Cedar Enters. Inc., 2012

WL 13008804, at *1 (N.D. Ga. 2012) (citing Sosa, 133 F.3d at 1418). Because the

motions to join Macon-Bibb and for leave to amend the complaint are untimely under

Rule 16, the Court does not reach the question of whether those motions would be

granted under the standards of Rules 15 and 19.

       On June 12, 2018, the Court entered a scheduling and discovery order, which set

a deadline of August 3, 2018 for amending pleadings or joining parties. Doc. 7 at 9. At

a conference on December 5, 2018, the Court extended the deadlines for discovery and

for dispositive and Daubert motions, but it did not extend the deadline for amending

pleadings or joining parties. Doc. 19. That deadline had already passed in August

2018. Doc. 7 at 9. On February 7, 2019, the Court granted further extensions of the

deadlines for discovery and for dispositive and Daubert motions. Doc. 23. On April 21,

2019, the Plaintiffs filed motions to join Macon-Bibb and to amend the complaint to add




                                                 3
claims against Macon-Bibb. Doc. 24. The Court entered several orders over the

following two months in an attempt to clarify the Plaintiffs’ proposed new claims so that

it could properly address the motions. Docs. 26; 28; 30.

        The Plaintiffs allege they learned that a flyer mentioned in their original

complaint 1 was in fact created by employees of Macon-Bibb. Doc. 31-1 at 5. The basis

of this allegation is Lekitte Robinson’s deposition. Id. That deposition, however, was

taken on January 11, 2019, and the Plaintiffs did not move to join Macon-Bibb until April

21, 2019. Doc. 27-3 at 1. The Plaintiffs provide no reason for the more than three

months’ delay. Also, the flyer requested that if residents saw someone working on the

house at 404 Breezeview Circle, they contact Bibb County. Doc. 27-3 at 31-32. The

Plaintiffs do not identify a specific legal basis for asserting a claim against Macon-Bibb

arising from the flyer, and no such basis is evident to the Court. The Plaintiffs also did

not file the flyer, despite the Court’s requesting them to do so. Doc. 28 at 2.

        The Plaintiffs also claim that Macon-Bibb condemned their house without notice

or judicial process, based on a reinspection letter sent by Baker, an employee of Macon

Bibb, allegedly to Lake Wildwood. Docs. 29 at 2; 27-3 at 44:19-45:15. That letter was

Exhibit 10 of the Robinson Deposition. Id. Without seeing the letter, the Court cannot

determine (1) the factual basis for the false condemnation claim or, more importantly,

(2) that the facts supporting that claim were previously undiscoverable despite the

Plaintiffs’ diligence. The Court, therefore, requested that the Plaintiffs file the deposition

exhibits. Doc. 28 at 2 (“the Plaintiffs did not file the exhibits to the depositions: at



1“6. On or about February 2016 defendant contacted Macon City to bar plaintiff from their real estates. 7.
On or about February 26, 2016 defendant mailed out flyers within the community with a picture of
defendant house and defendants address [sic].” Doc. 1 at 4.


                                                        4
minimum, they must attach the flyer, the letters stating the property was condemned, or

any of the other documents which form the basis of the Plaintiffs’ allegations.”). The

Plaintiffs filed some exhibits, but not the flyer, discussed above, or the letter stating the

property was condemned. See Docs. 29-2; 29-3; 29-4; 29-5; 29-6; 29-7; 29-8; 29-10;

29-11; 29-12; 29-13; 29-14. The Plaintiffs have failed to show that the factual bases for

these claims were undiscoverable despite their diligence.

        In fact, the limited deposition exhibits which the Plaintiffs did file prove the

opposite. For instance, the Plaintiffs filed a letter of April 15, 2016, from a Macon-Bibb

inspector to a Department of Housing and Urban Development official, responding to

accusations by Plaintiff Titus Jones that the Macon-Bibb inspector had threatened to

hurt Mr. Jones’s family if he ever returned to the property. Doc. 29-12. Clearly, either

the building inspector was behaving highly unusually or Jones’s accusations lacked

credibility. Either way, the letter shows that the Plaintiffs were aware of Macon-Bibb’s

involvement, if any, long before the August 3, 2018 deadline for amending pleadings

and joining parties. Doc. 7 at 9. The attachments also indicate that Macon-Bibb

informed the Plaintiffs they were not allowed to do the work as far back as February

2016. Doc. 29-11 at 2. The Plaintiffs’ limited filings in support of their motion

undermine, rather than support, any claim that the Plaintiffs were diligent. 2 In sum, the

Court finds the Plaintiffs were not diligent and have not shown good cause, and the

Court denies the Plaintiffs’ motion to amend.




2 The documents filed also undermine the Plaintiffs’ claim that Macon-Bibb conspired with Lake Wildwood
to bar the Plaintiffs from their property: to the contrary, the filings provide evidence that Macon-Bibb was
asked by Lake Wildwood to bar the Plaintiffs from the property, but refused. Doc. 29-4 at 1.


                                                         5
                                     III. CONCLUSION

       After repeated attempts, the Court has been unable to coax from the Plaintiffs a

“short and plain statement of the claim[s] showing that the pleader is entitled to relief.”

Fed R. Civ. P. 8(a)(2). The Court has construed all pleadings liberally, but the Plaintiffs

simply have not shown good cause for joining Macon-Bibb and adding allegations

pursuant to a motion filed more than eight months after the deadline for amending

pleadings and adding new parties. The few relevant documents the Plaintiffs have filed

confirm the Court’s conclusion that the Plaintiffs were not diligent regarding the

proposed claims against Macon-Bibb. Because the August 3, 2018 deadline of the

scheduling Order has passed and there is no good cause for modifying that Order, the

Plaintiffs’ motions to amend and to join Macon-Bibb as a defendant (Doc. 24) are

DENIED.

       SO ORDERED, this 9th day of September, 2019.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 6
